DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/23/21.  Claims 1-51 have been cancelled.  Claims 52-69 are pending.  Claims 52-69 have been amended.  Claims 56-57, 60-61, 69 have been withdrawn.  Claims 52-55, 58-59, 62-68 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g)  prior art under pre-AIA  35 U.S.C. 103(a).
Claims 52-55, 58-59, and 62-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babul et al. (US2010/0249045 A1, of record) as evidenced by PubChem CID5462351.
Babul et al. teaches oral pharmaceutical compositions of opioid agonists, extended release pharmaceutical compositions of opioid agonist an extended release abuse resistant pharmaceutical composition [abstract and entire document].  The composition is directed to an oral abusable drug pharmaceutical composition that provide extended release delivery of the drug and the use for the treatment of pain [0060 and 0064].  The compositions and methods include (i) one or more abusable drugs (i.e., one or more opioid agonist); and (ii) ADER and (iii) optionally other  For example, in some other embodiments, the dosage form of the abusable drug of the invention contains one or more aversive agents in releasable or partially releasable form, said dosage form not aversive when taken at medically approved doses or at doses consistent with the manufacturers prescribing information, said dosage form producing an aversive effect when taken in excess of medically approved doses or the manufacturers prescribing information [0316]. 
Pubchem CID 5462351 is cited to demonstrate the dextromethorphan hydrobromide is a synonym of dextromethorphan hydrobromide monohydrate [see chemical names/synonym]. 
Babul et al. does not teach wherein the ratio of dextromethorphan: quinidine: morphine is 1:1:1 [claim 53], wherein dextromethorphan hydrobromide monohydrate [claim 62], and wherein the quinidine is quinidine gluconate or quinidine sulfate [claim 63].
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a pharmaceutical composition comprising dextromethorphan, quinidine and morphine sulfate because Babul et al. teaches et al. taught that morphine, dextromethorphan and quinidine can be used together in a pharmaceutical composition for treating pain since morphine is an abusable drug, dextromethorphan is used as synergistic therapeutic analgesic effects and quinidine is used as aversive agent. Thus, the skilled artisan would have found motivation and instruction to develop the instantly claimed pharmaceutical dosage since Babul et al. taught Babul et al. taught that morphine, dextromethorphan and quinidine can be used together in a pharmaceutical composition for treating pain since morphine is an abusable drug, dextromethorphan is used as synergistic therapeutic analgesic effects and quinidine is used as aversive agent.
The skilled artisan would have been motivated to use opioid pharmaceutical salts such as morphine sulfate because Babul et al. taught that opioid salts such as morphine sulfate, are suitable salts that can be incorporate in the composition. The skilled artisan would have been motivated use quinidine sulfate because Babul et al. incorporates quinidine salts such as a sulfate in a pharmaceutical composition comprising one or more opioids and dextromethorphan hydrobromide.
In regards to the limitation wherein the ratio of dextromethorphan to quinidine to opioid agonist is about 1:1:1 as recited in claim 53. Babul et al. demonstrates a combination therapy of opioid (morphine), dextromethorphan, and quinidine for the et al. teaches an amount of abusable drug in the dosage form is about 0.01µg to 1500 mg or about 1mg to about 500mg. The ratio between abusable drug and ADER is about 1:10,000 to about 10,000: 1 by weight, about 1:1000 to about 1000:1 by weight or about 1:250 to about 250:1. In addition, the reference discloses that the abusable drug and the dextromethorphan can be co-administer in the same dosage. Further, Babul et al. teaches that the aversive agent in the dosage form may be about 0.00000000001 mg to about 2000 mg and pharmacologic antagonist is about 0.00001mg to 1000 mg, or about 0.01 to about 200mg. The skilled artisan would have been motivated to include composition comprises about 10 mg, about 20 mg, about 30 mg, about 40 mg, about 50 mg or about 60 mg of the opioid agonist because Babul et al. taught that the opioid agonist can be present in amounts of about 0.01µg to 1500 mg or about 1mg to about 500mg for the treatment of pain. The skilled artisan would have been motivated to use the instantly ratio of dextromethorphan to quinidine to opioid agonist is about 1:1:1 because Babul et al. taught that the abusable drug in the dosage form is about 0.01µg to 1500 mg or about 1mg to about 500mg, aversive agent in the dosage form may be about 0.00000000001 mg to about 2000 mg and pharmacologic antagonist to the abusable drug  is about 0.00001mg to 1000 mg, or about 0.01 to about 200mg in a pharmaceutical composition for the treatment of pain. Such amount disclosed by Babul et al. render obvious to the instantly claimed ratio of 1:1:1. In addition, Babul et al. demonstrates that the ratio between abusable drug and ADER is about 1:10,000 to about 10,000: 1 by weight, about 1:1000 to about 1000:1 by weight or about 1:250 to about 250:1. Given the teachings of Babul et al. the skilled artisan would have had motivation and instruction to arrive at the instantly claimed invention ratio prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 (I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art to modify the teachings disclosed by Babul et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Response to Arguments
	Applicant argues that Babul does not teach or suggest a pharmaceutical dosage form that has a lower incidence of inducing tolerance to an opioid agonist.
	This is not persuasive because Applicant is reminded that the claims are drawn to a pharmaceutical composition, and not to a method of lowering incidence of inducing tolerance to an opioid agonist.  Regardless, each component of the claimed pharmaceutical dosage form has been taught by Babul, therefore any properties that result from the composition is also considered obvious.  Should Applicant disagree, a side-by-side analysis of the claimed composition and the composition disclosed by Babul is requested.
“Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-55, 58-59, and 62-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,716,784 in view of Babul et al. (US2010/0249045A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,716,784 are drawn to a dosage form for treating pain consisting of: dextromethorphan, or a pharmaceutically acceptable salt thereof; quinidine, or a pharmaceutically acceptable salt thereof; and morphine, or a pharmaceutically acceptable salt thereof, wherein the ratio of dextromethorphan, or a pharmaceutically acceptable salt thereof, to quinidine, or a pharmaceutically acceptable salt thereof; to morphine or a pharmaceutically acceptable salt thereof is about 
	The specification discloses that pharmaceutically acceptable salts of dextromethorphan includes dextromethorphan hydrobromide monohydrate [col. 10, ln 5-12]. 
US 10,716,784 does not explicitly teach quinidine sulfate [claims 1 and 8]. 
Babul et al. traches composition is directed to an oral abusable drug pharmaceutical composition that provide extended release delivery of the drug and the use for the treatment of pain [0060 and 0064].  The compositions and methods include (i) one or more abusable drugs (i.e., one or more opioid agonist); and (ii) ADER and (iii) optionally other therapeutic agents in immediate or extended release form, ect. [0091]. 
A person of ordinary skilled in the art at the time of the invention would have found it prima facie obvious to formulate a pharmaceutical composition comprising morphine sulfate, dextromethorphan hydrobromide and quinidine sulfate because US 10,716,784 taught a pharmaceutical compositions comprising morphine sulfate, dextromethorphan hydrobromide and quinidine or pharmaceutically acceptable salts and Babul et al. teaches pharmaceutical compositions that contain one or more opioids, et al. incorporates quinidine salts such as a sulfate in a pharmaceutical composition comprising one or more opioids and dextromethorphan hydrobromide. Therefore, the skilled artisan would have been motivated to formulate a pharmaceutical composition comprising of dextromethorphan hydrobromide, quinidine sulfate and morphine sulfate.
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art to modify the teachings disclosed by US 10, 716, 784 in view of Babul et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627